Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 10-12, 14-15, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burgkhardt et al (US Patent Publication 2017/0259786).
Regarding claim 1, Burgkhardt discloses a vehicle system for a vehicle comprising first and second data communications busses, the vehicle system comprising: (fig 2; ¶82)
a vehicle tracking unit comprising a first bus interface to be coupled to the first data communications bus, a vehicle position determining device, a long-range tracker wireless device, a short-range tracker wireless device having a shorter operating range than said long-range tracker wireless device, and (fig 2; ¶82-83)
a tracker controller coupled to said first bus interface, said vehicle position determining device, said long-range tracker wireless device, and said short-range tracker wireless device, said tracker controller configured to send vehicle position 
a remote start unit comprising a second bus interface to be coupled to the second data communications bus, a short-range remote start wireless device configured to establish a short-range wireless link with said short-range tracker wireless device, and (¶32, 39, 82)
a remote start controller coupled to the second bus interface and the short-range remote start wireless device and configured to receive a remote start command from the long-range tracker wireless device via the short-range wireless link, and (¶87-88)
send at least one remote start data bus command onto the second data communications bus via the second bus interface based upon the remote start command. (¶87-88)

Regarding claim 3, Burgkhardt further discloses wherein said tracker controller is configured to collect vehicle status data via the first bus interface, and send the vehicle status data via the long-range tracker wireless device. (¶83-84)

Regarding claim 4, Burgkhardt further discloses wherein said vehicle tracking unit is configured to obtain power via the first bus interface. (¶82; power supply is inherent to the CAN bus)

Regarding claim 10, Burgkhardt further discloses wherein said long- range tracker wireless device comprises a tracker cellular wireless device. (¶83)

Regarding claim 11, Burgkhardt further discloses wherein said short- range tracker wireless device comprises a tracker Bluetooth wireless device, and said short-range remote start wireless device comprises a remote start Bluetooth device. (¶82)

Regarding claim 12, Burgkhardt further discloses wherein said short- range remote start wireless device comprises a remote start Bluetooth wireless device. (¶82)

Regarding claim 14, Burgkhardt further discloses wherein the first data communications bus comprises a low-speed data communications bus, and the second data communications bus comprises a high-speed data communications bus and a having a speed higher than the low-speed data communications bus. (¶82-83)

Regarding claim 15, Burgkhardt discloses a remote start unit for a vehicle comprising first and second data communications busses and a vehicle tracking unit coupled to the first data communications bus, the remote start unit comprising: (fig 2; ¶82)
a bus interface to be coupled to the second data communications bus; a Bluetooth remote start wireless device configured to establish a Bluetooth link with the vehicle tracking unit; and a remote start controller coupled to the bus interface and the Bluetooth remote start wireless device and configured to receive a remote start command from a long-range tracker wireless device of the vehicle tracking unit via the Bluetooth link, and (¶32, 39, 82, 87-88)


Regarding claim 21, Burgkhardt further discloses wherein the first data communications bus comprises a low-speed data communications bus, and the second data communications bus comprises a high-speed data communications bus and a having a speed higher than the low-speed data communications bus. (¶82-83)

Regarding claim 22, Burghardt further discloses a remote start method for a vehicle comprising first and second data communications busses, the method comprising: (fig 2; ¶82)
at a vehicle tracking unit comprising a first bus interface to be coupled to the first data communications bus, a vehicle position determining device, a long-range tracker wireless device, a short-range tracker wireless device having a shorter operating range than the long-range tracker wireless device, and (fig 2; ¶82-83)
a tracker controller coupled to the first bus interface, the vehicle position determining device, the long- range tracker wireless device, and the short-range tracker wireless device, sending vehicle position information via the long-range tracker wireless device based upon the vehicle positioning determining device; and (¶32, 39, 82)
at a remote start unit comprising a second bus interface to be coupled to the second data communications bus, a short-range remote start wireless device configured to establish a short-range wireless link with the short-range tracker wireless device, and 
sending at least one remote start data bus command onto the second data communications bus via the second bus interface based upon the remote start command. (¶87-88)

Regarding claim 23, Burgkhardt further discloses at the vehicle tracking unit, collecting vehicle status data via the first bus interface, and sending the vehicle status data via the long- range tracker wireless device. (¶83-84)

Regarding claim 24, Burgkhardt further discloses at the vehicle tracking unit, obtaining power via the first bus interface. (¶82; power supply is inherent to the CAN bus)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgkhardt as applied to claims 1, 15, and 22 above, and further in view of Elliott et al (US Patent Publication 2017/0309085).
Regarding claim 2, Elliott teaches wherein said first bus interface comprises an OBD connector. (¶1)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Burgkhardt with wherein said first bus interface comprises an OBD connector as taught by Elliott because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Elliott teaches wherein said vehicle tracking unit comprises a back-up battery for said first bus interface, said position determining device, said long-range tracker wireless device, said short-range tracker wireless device, and said tracker controller. (¶9)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Burgkhardt with wherein said vehicle tracking unit comprises a back-up battery for said first bus interface, said position determining device, said long-range tracker wireless device, said short-range tracker wireless device, and said tracker controller as taught by Elliott because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in .

Claims 5-9, 16-20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burgkhardt as applied to claims 1, 15, and 22 above.
Regarding claims 5, 16, and 25, Burgkhardt does not appear to be explicit as to wherein said remote start unit comprises a first housing carrying said short-range remote start wireless device, and a second housing carrying said remote start controller.
Nevertheless this limitation would have been obvious to a person of ordinary skill in the art at the time of filing as the discovery of an optimum method to allow the components to fit within a certain vehicle, that is to say that a person of ordinary skill would have known to use a housing layout that would suffice to fit in a specific vehicle layout.

Regarding claims 6, 17, and 26, Burgkhardt does not appear to be explicit as to wherein said first housing also carries said second bus interface.
Nevertheless this limitation would have been obvious to a person of ordinary skill in the art at the time of filing as the discovery of an optimum method to allow the components to fit within a certain vehicle, that is to say that a person of ordinary skill would have known to use a housing layout that would suffice to fit in a specific vehicle layout.

Regarding claims 7, 18, and 27, Burgkhardt does not appear to be explicit as to wherein said second housing also carries said second bus interface. 
Nevertheless this limitation would have been obvious to a person of ordinary skill in the art at the time of filing as the discovery of an optimum method to allow the components to fit within a certain vehicle, that is to say that a person of ordinary skill would have known to use a housing layout that would suffice to fit in a specific vehicle layout.
Regarding claims 8, and 19, Burghardt does not appear to be explicit as to comprising a first connector portion carried by said first housing, and a second connector portion carried by said second housing. 
Nevertheless this limitation would have been obvious to a person of ordinary skill in the art at the time of filing as the discovery of an optimum method to allow the components to fit within a certain vehicle, that is to say that a person of ordinary skill would have known to use a housing layout that would suffice to fit in a specific vehicle layout.
Regarding claims 9, 20, and 28, Burkhardt does not appear to be explicit as to wherein said remote start unit comprises a common housing carrying said second bus interface, said short-range remote start wireless device, and said remote start controller.
Nevertheless this limitation would have been obvious to a person of ordinary skill in the art at the time of filing as the discovery of an optimum method to allow the components to fit within a certain vehicle, that is to say that a person of ordinary skill would have known to use a housing layout that would suffice to fit in a specific vehicle layout.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669